




Exhibit 10.1




SEVERANCE AND RELEASE AGREEMENT
Susan Ehrlich (“Employee”) and HRB Tax Group, Inc., its parents, subsidiaries,
affiliates, and assigns (collectively, “Company”) enter into this Severance and
Release Agreement (“Release Agreement”) under the terms and conditions recited
below.
I.    Recitations
A.    Employee is currently employed as President, Financial Services. Due to
changing business needs, Employee has been notified and Employee has agreed that
her employment with Company will end on August 2, 2013 (the “Termination Date”).
B.    Employee and Company wish to enter into a full and final settlement of all
issues and matters that exist between them, which include, but are not limited
to, any issues and matters that may have arisen out of Employee's employment
with or separation from Company.
C.    Employee specifically acknowledges that Company has advised her to seek
her own personal legal counsel prior to signing this Release Agreement.
D.    In exchange for the mutual promises of Employee and Company set forth in
this Release Agreement, Employee and Company agree to the terms and conditions
set forth below.
II.    Basic Terms of the Release Agreement
A.The parties agree to treat Employee's separation from employment as a
Qualifying Termination, but not a Change in Control Termination, as defined in
the H&R Block, Inc. Executive Severance Plan applicable to Employee (the “Plan”)
(a copy of the Plan is attached to this Release Agreement as Exhibit A).
Accordingly, following the Company's receipt of a fully executed copy of this
Release Agreement, and provided that Employee does not revoke as permitted in
paragraph III(A) below, Company agrees to provide Employee with the following
payments and benefits to which she would be entitled under the Plan, which shall
be payable and provided in accordance with and subject to the terms of the Plan
unless otherwise specified below:
1.    Severance Payment. Company will pay Employee a lump sum payment in the
amount of $680,000.00, less applicable tax withholdings.
2.    COBRA Subsidy. Company will pay Employee a lump sum payment of $3,940.59,
less applicable tax withholdings, which represents an amount equal to the
Company's regular monthly premium toward the Employee's health and welfare
benefits as of Employee's last day worked multiplied by twelve (12) months.
3.    Short-Term Incentive Payment. Company will pay Employee a pro-rata award
(94/365) of any award payable under any applicable Short-Term Incentive (“STI”)
Plan for fiscal year 2014 based upon Employee's actual performance and the
Company's attainment of goals established under the STI Plan as determined by
the H&R Block, Inc. Board of Directors in its sole discretion. Such pro-rata
award, if any, shall be payable in accordance with the Company's short-term
incentive process and subject to the terms and conditions of any applicable STI
Plan. Company will pay Employee any short term incentive award due her at the
time such awards are generally payable under the applicable STI Plan to other
participants.

1

--------------------------------------------------------------------------------




4.    Stock Options. Those portions of any incentive stock options (“ISO”) and
nonqualified stock options (“NQSO”) to purchase shares of H&R Block, Inc.'s
common stock granted to Employee under the 2003 Long-Term Executive Compensation
Plan (and any successor plan) that are not vested as of the Termination Date
shall be forfeited. With respect to those portions of any ISO and NQSO that are
vested as of the Termination Date, Employee shall have until the earlier of (a)
twelve (12) months following the Termination Date or (b) the last day the
options would have been exercisable if Employee had not incurred a separation
from service to exercise such options. A list of the stock options vested as of
the Termination Date and that shall be forfeited on the Termination Date is
attached as Exhibit B.
5.    Performance Shares. Subject to the terms and conditions of the applicable
award agreement, Employee will vest in a pro-rata portion of the award of
outstanding performance shares granted under the 2003 Long-Term Executive
Compensation Plan (and any successor plan) as of the Termination Date. Employee
shall become entitled to payment of such vested portion of the award pursuant to
the provisions of the applicable award agreement based on the achievement of the
performance goals at the end of the then-applicable performance period. Payment
of such performance shares shall be made in a single lump sum within sixty (60)
days of the end of the applicable performance period. A list of the performance
shares outstanding as of the Termination Date and that shall be forfeited on the
Termination Date is attached as Exhibit C.
6.    Restricted Share Units. Those portions of any restricted share units
awarded to Employee under the 2003 Long-Term Executive Compensation Plan (and
any successor plan) that are not vested as of the Termination Date shall be
forfeited. A list of the restricted share units outstanding as of the
Termination Date, to become vested as of the Termination Date, and that shall be
forfeited on the Termination Date is attached as Exhibit D.
7.    Outplacement Services. Company will pay an amount not to exceed $1,000.00
per month directly to a professional outplacement assistance firm which is
reasonably suitable to Employee until the earlier to occur of (a) the date
Employee obtains other employment; or (b) fifteen (15) months following the
Termination Date.
B.    Employee agrees to the following:
1.    Release of Claims. Employee agrees to and hereby does release and forever
discharge Company, and each and every one of its component, predecessor and
successor companies, and their respective past and present agents, officers,
executives, employees, attorneys, and directors (collectively the “Released
Parties”) from any and all matters, claims, charges, demands, damages, causes of
action, debts, liabilities, controversies, claims for attorneys' fees,
judgments, and suits of every kind and nature whatsoever, foreseen or
unforeseen, known or unknown, which have arisen between Employee and the
Released Parties up to the date Employee signs this Release Agreement, all as
more fully set forth in paragraphs IV(A) through (F) below.
2.    Confidential Information. Employee agrees that she will not, without the
prior written consent of Company, directly or indirectly use for the benefit of
any person or entity other than Company, or make known, divulge or communicate
to any person, firm, corporation or other entity, any confidential or
proprietary information, knowledge or trade secrets acquired, developed or
learned of by Employee during her employment with Company. Employee shall not
retain after the Termination Date, any document, record, paper, disk, tape or
compilation of information relating to any such confidential information.

2

--------------------------------------------------------------------------------




3.    Return of Company Property. Employee shall return to Company by the
Termination Date any and all things in her possession or control relating to
Company, including but not limited to any equipment issued to Employee, all
correspondence, reports, contracts, financial or budget information, personnel
or labor relations files, office keys, manuals, and all similar materials not
specifically listed here. Employee further agrees that as of the Termination
Date she will have no outstanding balance on her corporate credit card for which
appropriate travel and expense accounting has not been submitted.
4.    Legal Hold.  To the extent Employee has received a Preservation
Notice/Legal Hold from the Legal Department, Employee shall take all necessary
steps to preserve information related in any way to the Preservation
Notice/Legal Hold in its original format and location and will not modify,
delete or destroy such information.  Employee will notify the Legal Department
of the nature and location of any and all such information.
5.    Non-Solicitation of Employees. For a period of two years after the
Termination Date, Employee agrees that she will not directly or indirectly: (i)
recruit, solicit, or other induce any Company employee to leave the employment
of the Company or to become an employee of or otherwise be associated with
Employee or any company or business with which Employee is or may become
associated; or (ii) hire any Company employee as an employee or otherwise in any
company or business with which Employee is or may become associated. The running
of the two-year period will be suspended during any period of violation and/or
any period of time required to enforce this covenant by litigation or threat of
litigation.
6.    Non-Solicitation of Customers. For a period of two years after the
Termination Date, Employee agrees that she will not directly or indirectly
solicit or enter into any arrangement with any person or entity which is, at the
time of the solicitation, a customer of the Company for the purpose of engaging
in any business transaction of the nature performed by the Company, or
contemplated to be performed by the Company, provided that this paragraph will
only apply to customers for whom Employee personally provided services while
employed by the Company or customers about whom or which Employee acquired
material information while employed by the Company. The running of the two-year
period will be suspended during any period of violation and/or any period of
time required to enforce this covenant by litigation or threat of litigation.
7.    Non-Competition. For two years after Employee's Termination Date, Employee
agrees that she will not, directly or indirectly, establish or engage in any
business or organization, or own or control any interest in (except as a passive
investor in less than one percent of the outstanding securities of publicly held
companies), be employed by or act as an officer, director, consultant, advisor,
or lender to, any of the following located anywhere in the United States and
such other geographic markets where Employee has had direct and substantial
involvement in the operations of the Company or the evaluation or development of
operations on behalf of the Company : (i) any entity that engages in any
business competitive with the business activities of the Company (“Prohibited
Companies”); (ii) any financial institution or business where any of Employee's
duties or activities would relate to or assist in providing services or products
to one or more of the Prohibited Companies for use in connection with products,
services or assistance being provided to customers; or (iii) any financial
institution or business whose primary purpose is to provide services or products
to one or more of the Prohibited Companies for use in connection with products,
services or assistance being provided to customers. Without limiting clause
(iii), any financial institution or business whose profits or revenues from the
provision of services or products to Prohibited Companies exceeds twenty-five
percent (25%) of total profits or revenues, as the case may be, shall be deemed
to be covered by clause (iii).

3

--------------------------------------------------------------------------------




8.    Mutual Non-disparagement. Employee agrees she will not disparage Company
or make or solicit any comments to the media or others that may be considered
derogatory or detrimental to the good business name or reputation of Company.
This clause has no application to any communications with the Equal Employment
Opportunity Commission or any state or local agency responsible for
investigation and enforcement of discrimination laws. In addition, Company
agrees that its officers will not disparage Employee or make or solicit any
comments to the media or others that may be considered derogatory or detrimental
to the good business name or reputation of Employee.
9.    Employee Availability/Cooperation. Employee agrees to make herself
reasonably available to the Company to respond to requests for information
pertaining to or relating to the Company, or any predecessor and successor
companies, or their respective past and present agents, officers, executives,
employees, attorneys, and directors. Employee also agrees to reasonably assist
and cooperate with the Company (and their outside counsel) in connection with
the defense or prosecution of any claim or regulatory enforcement action or
regulatory review that may be made or threatened against or by the Company, or
in connection with any ongoing or future investigation or dispute or claim of
any kind involving the Company, including any proceeding before any arbitral,
administrative, judicial, legislative, regulatory, or other body or agency,
including preparing for and testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by Employee, pertinent knowledge possessed by Employee, or any
act or omission by Employee. Employee will perform all acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this paragraph. Upon presentment to the Company of appropriate
documentation, the Company will pay directly or reimburse Employee for the
reasonable out-of pocket expenses incurred as a result of such cooperation.
10.    Resignation. Employee agrees that, upon the Termination Date, she resigns
from all offices, directorships, trusteeships, committee memberships, and
fiduciary capacities held with, or on behalf of, the Company and any benefit
plans of the Company. Employee will execute the resignations attached as Exhibit
E contemporaneously with her execution of this Release Agreement, and agrees to
reasonably cooperate with the Company to execute any additional resignations
that the Company may determine to be required upon its further review of
applicable requirements to which it is subject.
III.    Acknowledgments and Additional Terms
A.    Consideration/Revocation Period. Employee shall have twenty-one (21) days
following her receipt of this Release Agreement to consider whether or not to
sign this Release Agreement. Employee acknowledges that she may revoke her
acceptance of the terms and conditions of this Release Agreement at any time
within seven (7) calendar days after the day on which she originally returned
her signed copy of the Release Agreement to the Company. Such revocation, to be
effective, must be delivered by written notice, in a manner so the notice is
received on or before the seventh day by: General Counsel, H&R Block, Inc., One
H&R Block Way, Kansas City, MO 64105. In the event Employee does not return an
executed copy of this Release Agreement to the Company within the twenty-one
(21) day period, or Employee revokes her acceptance of the terms and conditions
of this Release Agreement within the seven (7) day period following her
execution of this Release Agreement, Employee will not be entitled to any of the
payments or benefits provided under paragraph II(A).
B.    Opportunity to Consult Personal Attorney. Employee acknowledges that
Company has advised her to seek her own legal counsel prior to signing this
Release Agreement and that she has consulted or has had the opportunity to
consult with her personal attorney prior to executing this Release Agreement.

4

--------------------------------------------------------------------------------




C.    No Admission of Liability. Employee and Company agree that nothing in this
Release Agreement is an admission by either of any wrongdoing, and that nothing
in this Release Agreement is to be construed as such by anyone.
D.    Consideration. Employee agrees that the payments and benefits set forth in
paragraph II(A) and the Plan constitute payments and benefits to which Employee
is not otherwise entitled and constitutes valuable consideration for the
promises and representations made by Employee in this Release Agreement.
E.    Choice of Law. All disputes which arise out of the interpretation and
enforcement of this Release Agreement shall be governed by the laws of the State
of Missouri without giving effect to its choice of law provisions.
F.    Entire Agreement. This Release Agreement, including Exhibits B through E
attached hereto, constitute the entire agreement between the parties related to
the subject matters set forth in this Release Agreement. The parties acknowledge
the terms of the Plan can be terminated or changed according to the terms set
forth in the Plan. The parties acknowledge the terms of this Release Agreement
can only be changed by a written amendment to the Release Agreement signed by
both parties.
G.    No Reliance. The parties have not relied on any representations, promises,
or agreements of any kind made to them in connection with this Release
Agreement, except for those set forth in writing in this Release Agreement or in
the Plan.
H.    Separate Signatures. Separate copies of this Release Agreement shall
constitute originals which may be signed separately but which together will
constitute one single agreement.
I.    Effective Date. This Release Agreement becomes effective and binding on
the eighth calendar day following Employee's execution of the Release Agreement
pursuant to paragraph III(A).
J.    Severability. If any provision of this Release Agreement, including the
Plan, is held to be invalid, the remaining provisions shall remain in full force
and effect. In addition, if a court of competent jurisdiction determines the
restrictions contained in paragraphs II(B)(5), (6) and (7) to be invalid,
illegal, or otherwise unenforceable or unreasonable in scope, the validity,
legality, and enforceability of the other provisions of this Release Agreement
shall not be affected thereby. Any such restriction(s) in paragraphs II(B)(5),
(6) or (7) determined by a court of competent jurisdiction to be invalid,
illegal, or otherwise unenforceable or unreasonable will be considered by the
Company and Employee to be amended as to the scope of protection, time and
geographic area in whatever manner, if any, is considered reasonable by that
court and, as so amended, will be enforced.
K.    Continuing Obligations. Any continuing obligations Employee has after
separation of employment pursuant to any written agreement with Company, the
Plan, or by operation of law are intended to survive this Release Agreement. The
terms of this Release Agreement add to any such obligations and are not intended
to otherwise modify them in any way.
L.    409A Representations. Company has made a good faith effort to comply with
current guidance under Section 409A of the Internal Revenue Code.
Notwithstanding the foregoing or any provision in this Agreement to the
contrary, Company does not warrant or promise compliance with Section 409A, and
Employee understands and agrees that she shall not have any claim against
Company with respect to Section 409A or for any good faith effort taken to
comply with Section 409A.

5

--------------------------------------------------------------------------------




IV.     Release
A.    In consideration of the recitations and agreements listed above, Employee
releases, and forever discharges Company and each and every one of its
component, predecessor, and successor companies, and their respective past and
present agents, officers, executives, employees, attorneys, and directors
(collectively the “Released Parties”), from any and all matters, claims,
charges, demands, damages, causes of action, debts, liabilities, controversies,
claims for attorneys' fees, judgments, and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen between
Employee and the Released Parties up to the date Employee signs this Release
Agreement.
B.    This release of claims includes, but is not limited to: (1) any claims
Employee may have relating to any aspect of her employment with the Released
Parties and/or the separation of that employment; (2) any breach of an actual or
implied contract of employment between Employee and the Released Parties; (3)
any claim of unjust or tortious discharge; (4) any common law claim (including
but not limited to fraud, negligence, intentional or negligent infliction of
emotional distress, negligent hiring/retention/supervision, or defamation); (5)
any claims arising under (i) the Civil Rights Act of 1866, 42 U.S.C. § 1981,
(ii) the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., as amended by
the Civil Rights Act of 1991, (iii) the Age Discrimination in Employment Act, 29
U.S.C. §§ 621, et seq. (including but not limited to the Older Worker Benefit
Protection Act), (iv) the Employee Retirement Income Security Act, 29 U.S.C. §§
1001, et seq., (v) the Rehabilitation Act of 1973, 29 U.S.C. §§ 701, et seq.,
(vi) the American with Disabilities Act, 42 U.S.C. §§ 12101, et seq., (vii) the
Occupational Safety and Health Act, 29 U.S.C. §§ 651, et. seq., and (viii) the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.;
(6) any applicable state or local employment discrimination statute or
ordinance; and (7) any other federal, state, or local statutes or ordinances.
C.    Employee represents and warrants that, as of the date she signs this
Release Agreement, she has not filed or commenced any suit, claim, charge,
complaint, or other legal proceeding of any kind against the Released Parties.
D.    The above release does not waive claims: (i) for unemployment or workers'
compensation; (ii) for vested rights under ERISA-covered employee benefit plans
as applicable on the date Employee signs this Release Agreement; (iii) that may
arise after Employee signs this Release Agreement; or (iv) which cannot be
released by private agreement. Nothing in this release generally prevents
Employee from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this release, Employee
waives the right to individual relief based on claims asserted in such a charge
or complaint, except before the National Labor Relations Board or anywhere else
such a waiver is prohibited.
F.    Employee agrees she waives any right to participate in any settlement,
verdict or judgment in any class, collective or multi-party action against the
Released Parties arising from conduct occurring on or before the date Employee
signs this Release Agreement, and that she waives any right to accept anything
of value or any injunctive relief associated with any such pending or threatened
class action against the Released Parties.

6

--------------------------------------------------------------------------------










THIS IS A RELEASE OF CLAIMS - READ CAREFULLY BEFORE SIGNING
I have read this Severance and Release Agreement. Company advised me to seek the
advice of counsel regarding the meaning and effect of this Release Agreement,
and I have had the opportunity to do so. I fully understand the terms of this
Release Agreement and I understand it is a complete and final release of any of
my claims against the Released Parties (as defined in this Release Agreement). I
sign the Release Agreement as my own free act and deed.
SUSAN EHRLICH


                                                
Date:                        

HRB TAX GROUP, INC.


By: Aileen Wilkins, Chief People Officer
Date:                        







7

--------------------------------------------------------------------------------






EXHIBIT A




H&R BLOCK, INC. EXECUTIVE SEVERANCE PLAN



8

--------------------------------------------------------------------------------




EXHIBIT B






STOCK OPTIONS SUMMARY
Grant Date
Option Price
Qty. Granted
Qty. Vested as of 8/2/13
Qty. Forfeited
Exercise Term Date
12/1/2011
$16.06
71,430
23,809
47,621
8/1/2014
 
 
 
 
 
 
TOTALS
 
71,430
23,809
47,621
 




9

--------------------------------------------------------------------------------




EXHIBIT C




PERFORMANCE SHARE UNITS SUMMARY
Grant Date
Qty. Granted
Dividend Equivalents
Qty. Vested as of 8/2/13*
Qty. Forfeited
12/1/2011
8,405
665.020
0
3,727
6/30/2012
11,610
441.745
0
6,753
6/30/2013
8,556
0.000
0
7,829
 
 
 
 
 
TOTALS
28,571
1,106.765
 
18,309
 
 
 
 
 
 
 
MARKET STOCK UNITS SUMMARY
Grant Date
Qty. Granted
Dividend Equivalents
Qty. Vested as of 8/2/13*
Qty. Forfeited
6/30/2012
9,165
348.717
0
5,331
6/30/2013
5,352
0.000
0
4,897
 
 
 
 
 
TOTALS
14,517
348.717
 
10,228



* The actual number of Performance Share Units and Market Stock Units that will
vest, if any, shall be determined after the end of the applicable performance
period based on the payment formula set forth in the award agreement.



10

--------------------------------------------------------------------------------




EXHIBIT D




RESTRICTED SHARE UNITS SUMMARY
Grant Date
Qty. Granted
Qty. Vested as of 8/2/13
Qty. Forfeited
12/1/2011
5,605
1,868
3,737
6/30/2012
9,385
3,128
6,257
6/30/2013
3,604
0
3,604
 
 
 
 
TOTALS
18,594
4,996
13,598




11

--------------------------------------------------------------------------------




EXHIBIT E




RESIGNATION


To Whom It May Concern:


Effective August 2, 2013, I hereby resign from the following officer and
director positions and committee memberships:


Entity Name
Title
Block Financial LLC
Senior Vice President, Financial Services
Emerald Financial Services, LLC
President
H&R Block Bank
Director and Member of the following Board Committees:
Asset/Liability Committee, Credit Committee, Executive Committee
H&R Block Management, LLC
President, Financial Services
H&R Block, Inc.
President, Financial Services
HRB Mortgage Holdings, LLC
President







____________________________________    
SUSAN EHRLICH






Dated:                         













12